KUHN, J.,
dissenting.
hWhen a work injury precludes an employee from earning wages equal to the wages he earned prior to the injury, the employer must provide him with meaningful rehabilitation services. See La. R.S. 23:1226; Batiste v. Capitol Home Health, 96-799 (La.App. 3d Cir.5/7/97), 699 So.2d 395, 399. I respectfully disagree with the *1086majority’s conclusion that Ms. Juneau received such services from defendant. The rehabilitation efforts made by defendant consisted primarily of providing her with a list of available jobs purportedly within her medical restrictions. Defendant’s efforts were not reasonable or meaningful, given Ms. Juneau’s circumstances, including her age at the time of her accident (55) and the particular medical issues she faced. As a result of her work injury, Ms. Juneau is subject to physical restrictions, including a prohibition against lifting more than ten pounds, and now has a limp. Additionally, she has suffered from cerebral palsy since birth, resulting in partial paralysis of her right hand. Considering the facts, particularly the myriad of medical problems limiting this particular plaintiffs re-entry into the work force, I do not believe she received meaningful rehabilitation as required by the workers’ compensation statutes. Nor do I believe plaintiff should be assessed with 100% of the appeal costs. Accordingly, I dissent.